      Case 2:18-cr-00422-SMB Document 735 Filed 09/13/19 Page 1 of 2



1    Paul Nathanson (pro hac vice)
     Erik Herron (pro hac vice)
2    Davis Polk & Wardwell LLP
3    901 15th St. NW
     Washington, D.C. 20005
4    (202) 962-7055
     paul.nathanson@davispolk.com
5    Attorneys for Equality Now
6

7

8                       IN THE UNITED STATES DISTRICT COURT
9                              FOR THE DISTRICT OF ARIZONA
10
     United States of America,                        NO. CR-18-422-PHX-SMB (BSB)
11
                              Plaintiff,              NOTICE OF WITHDRAWAL
12
     -v-
13
     Michael Lacey, et al.,
14
                              Defendants.
15

16
           Notice is hereby given that Erik Herron of Davis Polk & Wardwell LLP is
17
     withdrawing as counsel for Equality Now. All other counsel for Equality Now remains
18
     the same.
19

20
     Respectfully submitted this 13th day of   DAVIS POLK & WARDWELL LLP
21   September, 2019.
22
                                               By: /s/ Paul J. Nathanson
23                                                  Paul J. Nathanson (pro hac vice)
                                                    Erik Herron (pro hac vice)
24                                                  Davis Polk & Wardwell LLP
                                                    901 15th St. NW
25                                                  Washington, D.C. 20005
26                                                  (202) 962-7055
                                                    paul.nathanson@davispolk.com
27                                                  Attorneys for Equality Now
28
      Case 2:18-cr-00422-SMB Document 735 Filed 09/13/19 Page 2 of 2



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that on the 13th day of September 2019, I electronically
3    transmitted the attached document to the Clerk’s Office using the ECF system, which will
4    send a filing notification to all counsel of record.
5

6                                                    By: /s/ Paul J. Nathanson
                                                          Paul J. Nathanson (pro hac vice)
7                                                         Erik Herron (pro hac vice)
8                                                         Davis Polk & Wardwell LLP
                                                          901 15th St. NW
9                                                         Washington, D.C. 20005
                                                          (202) 962-7055
10                                                        paul.nathanson@davispolk.com
                                                          Attorneys for Equality Now
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
